Citation Nr: 1208545	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-44 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1984 to March 1985 and from February 2005 to May 2006.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain VA medical records and a VA examination and opinion.

The Veteran alleges entitlement to Dependents Educational Assistance (DEA), asserting that his psychiatric disability is both permanent and total.  DEA is provided for the purpose of educating a child, spouse, or surviving spouse of a veteran whose education would otherwise be impeded or interrupted by the disability or death of a parent from a disease or injury incurred or aggravated in active service.  38 U.S.C.A. § 3500 (West 2002). 

A child, spouse, or surviving spouse, is eligible to receive DEA if his parent was a Veteran who (1) died of a service-connected disability; (2) died while totally and permanently disabled from a service-connected disability; or (3) has a total and permanent disability rating resulting from a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2011). 

Generally, a total disability is considered to exist when there is present any impairment of mind or body, which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2011).  Total disability may or may not be permanent.  A total disability permanent in nature is one where impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b).  The age of the disabled person may be considered in determining permanence.  38 C.F.R. § 3.340(b).  Once permanence is established, a veteran need not undergo further VA examinations in order to retain his 100 percent disability rating for the permanent disability.  See 38 C.F.R. §§ 3.327(b)(2)(iii) (2011). 

As of May 20, 2006, the Veteran was in receipt of compensation for the following disabilities:  a psychiatric disorder, evaluated as 100% disabling; right upper extremity nerve disorder, evaluated as 60% disabling; left elbow nerve disorder, evaluated as 50% disabling; a cervical spine disorder, evaluated as 20% disabling, and a lumbar spine disorder, evaluated as 10% disabling.  He is also in receipt of special monthly compensation based on housebound status as of that date.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(h) (2011).  

Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, where there is insufficient medical information to decide an appeal, remand is required.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Veteran argues that his psychiatric disability is total and permanent.  Although his psychiatric disability is currently evaluated as 100 percent disabling, a May 2009 rating decision noted that a future examination was scheduled for February 2010.  A review of the Virtual VA system contains a January 2011 letter to the Veteran notifying him that another future examination was scheduled for May 2011.  This suggests that the Veteran's psychiatric disability was expected to change or improve, but the evidence of record is unclear on the matter.  Neither examination is of record and there are gaps in the VA medical records associated with the claims file:  there are no records from June 2009 to November 2010.  Additionally, a medical opinion is warranted in this appeal because there is insufficient evidence to decide the appeal - there is no medical opinion of record addressing whether the Veteran's psychiatric disability is permanent.  Furthermore, while on remand, attempts should be made to obtain the most recent VA treatment records possible; specifically, any records dated after April 2011.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include all records dated from June 2009 to November 2010, after April 2011, and the scheduled February 2010 and May 2011 examinations.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence. 

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine whether his service-connected psychiatric disorder is permanent for VA purposes.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the psychiatric history as evidenced by the Veteran's VA treatment records and previous VA examinations whether the psychiatric disability is reasonably certain to continue throughout the life of the Veteran, in a severity that renders it impossible for the average person to follow a substantially gainful occupation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

